Citation Nr: 0424287	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  01-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial compensable rating for a right 
lower eyelid laceration.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.

4.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue of entitlement to an initial compensable rating for 
pseudofolliculitis barbae is remanded to the Appeals 
Management Center (AMC) in Washington DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's hypertension is controlled by medication 
and has been shown to be manifested by diastolic pressure of 
less than 110, and systolic pressure predominantly 160 or 
more, but not manifested by systolic pressure predominantly 
200 or more.

3.  The veteran's laceration of the right lower eyelid is 
manifested by a suggestion of a less than 0.1 millimeter 
faint scar on the edge of the mid right lower eyelid, with no 
objective findings of contraction or deformity of the lower 
eyelid.

4.  The veteran's hemorrhoid disability is mild, with 
objective findings of two hemorrhoids which were not 
inflamed, or thrombosed, and there was no evidence of recent 
bleeding or fissures.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension has not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

2.  The criteria for the assignment of a compensable rating 
for a laceration to the right lower eye lid has not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002 and 2003).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received prior to the date of VCAA enactment.  
Thereafter, in a rating decision dated in August 2000, the RO 
granted service connection as to all of the issues being 
decided on appeal, and assigned disability ratings.  Only 
after that rating action was promulgated did the AOJ, in 
August 2001 provide notice to the claimant that the VCAA had 
been enacted, and in a VCAA letter issued in April 2003 what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, and treatment records from the VA Medical Center 
(VAMC) in Martinez.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).  

Additionally, the evidence of record contains VA examinations 
performed in June 2000 and April 2003.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues being decided on appeal.

I.  Factual Background

In March 2000, the RO received the veteran's application for 
VA compensation which included claims of service connection 
for hypertension, a laceration to the lower right eyelid, and 
hemorrhoids.  An August 2000 rating decision granted service 
connection for all of the above, and assigned a 10 percent 
disability rating for hypertension, and noncompensable 
ratings for a laceration to the lower right eyelid and 
hemorrhoids.

Hypertension

Hypertension was diagnosed during service and was controlled 
with medication.

At a June 2000 VA examination, the veteran reported that 
during a 1994 routine physical examination he was told that 
his blood pressure was high.  He was put on medication.  On 
examination, the veteran denied symptoms of high blood 
pressure.  He denied chest pain, unusual fatigue, cough, 
difficulty breathing, or shortness of breath.  He denied leg 
pain or cramps.  He denied loss of consciousness, syncope, 
dizziness or headache.  He was taking Cardura and Adalat 
every day.  His blood pressure readings were as follows:  
146/80 sitting; 144/80 standing; and 146/80 supine.  
Hypertension was diagnosed.

At a VA examination in April 2003, the veteran reported that 
his blood pressure was well controlled.  He admitted to being 
very nervous when going to the doctor i.e. white coat 
hypertension.  He denied having a stroke and had never had a 
heart attack.  He denied exertional chest pain or shortness 
of breath.  He exercised on a regular basis, weather 
permitting.  He lifted weight three times per week and 
reported running approximately one mile once per week.  Blood 
pressure readings were as follows:  168/104 sitting, 166/86 
lying, 166/90 sitting.

Laceration of the right lower eyelid

In October 1986, the veteran was treated for a laceration to 
his right lower eyelid.  The laceration measured 
approximately one centimeter.  Sutures were applied.

At the June 2000 VA examination, the veteran reported that in 
1986 he was injured and received sutures to his right lower 
eyelid.  The veteran reported no problems since that time, 
and stated that it "does not bother me."  He admitted to 
wearing glasses but stated that he had no treatment or 
therapy for his eye problem.  The examiner diagnosed a 
history of laceration in right lower eyelid with no visible 
scarring, no disfiguring scar visible.

At the April 2003 VA examination, the veteran recounted that 
during service while working on an F-4 aircraft installing a 
generator by himself, a sharp metal part of the hatch cut his 
right lower eyelid.  He reported that an ophthalmologist 
sewed up his eyelid.  He stated that the surgeon told him 
that he might have problems in the future, but as of the date 
of the examination reported he had experienced no problems.  
Physical examination of the lower eyelids bilaterally was 
unremarkable.  With very close inspection, there was the 
suggestion of a less than 0.1 millimeter faint scar on the 
edge of the mid right lower eyelid.  There was no contraction 
or deformity of the lower eyelid.  The lower eyelid opposed 
the eyeball smoothly.  The eyelids closed completely.  The 
examiner opined that for all practical purposes, the scar was 
entirely non-visible.  The examiner's diagnosis was status 
post right lower eyelid laceration without sequela.  The scar 
was barely visible on the eyelid margin only and not 
functionally disabling.

Hemorrhoids

Service medical records reflect complaints of hemorrhoidal 
pain during a July 1991 examination.  Thrombosed external 
hemorrhoids were diagnosed.  Subsequently, service medical 
records reflect treatment for hemorrhoids.

At the June 2000 VA examination, the veteran reported that in 
1983 he developed hemorrhoids and it was painful to sit down.  
He treated with over-the-counter medication and soaked in a 
hot tub with good relief.  He reported current symptomatology 
of flare-ups after defecation intermittently.  His last 
episode was the morning of the examination.  The veteran also 
reported intermittent bleeding after a bowel movement; the 
last episode was in April 2000.  The veteran did not report 
any present pain or discomfort and stated that he did not 
have any problem with activities of daily living from the 
hemorrhoids.  The examiner diagnosed hemorrhoids.

At the April 2003 VA examination, the veteran reported three 
external hemorrhoids during service.  He denied undergoing 
surgery for hemorrhoids.  He reported presently self-treating 
his hemorrhoids with over-the-counter suppositories.  He 
reported flare-ups approximately one time per month after the 
passage of a hard bowel movement if eating constipating food, 
such as pizza.  The passage of the hard stool was painless, 
but he did notice bright red blood on the tissue 
approximately one time per month.  He reported his 
hemorrhoids hurting at times when sitting.  Other than the 
discomfort of hemorrhoids, they were not functionally 
disabling; he did not require a donut to sit on.  He reported 
working on a regular basis, no loss of sphincter control, no 
fecal leakage or involuntary bowel movements, and no pads 
were required.  Physical examination of the rectum revealed 
that the lower sacral was clear, as was the perineal area.  
Two external hemorrhoids were noted, one at 12 o'clock and 
one at 5 o'clock.  They were not inflamed, were non-
thrombosed, without evidence of recent bleeding.  No fissure 
was noted.  A digital rectal examination showed no internal 
hemorrhoids or other masses.  The prostate was small, 
nontender without nodules.  Stool was tan and heme negative.



II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


Hypertension

38 C.F.R. § Diagnostic Code 7101 for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
provides a 60 percent rating if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating if the 
diastolic pressure is predominantly 120 or more, a 20 percent 
rating if the diastolic pressure is predominantly 110 or more 
or systolic pressure is predominantly 200 or more, and a 10 
percent rating if the diastolic pressure is predominantly 100 
or more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  

Laceration to the right lower eyelid

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

The Board notes that the RO rated the veteran's laceration to 
the right eye under Diagnostic Code 7800 pertaining to 
disfigurement of the head, face or neck.

Pursuant to the old criteria under Diagnostic Code 7800, 
which applies to scars, disfiguring on the head, face or neck 
a 10 percent rating is assigned for moderate; disfiguring 
scars; a 30 percent rating is assigned for severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles; and a 50 percent rating is provided when 
there is a complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

The new criteria provides that a 10 percent rating is 
assigned for one characteristic of disfigurement; a 30 
percent rating is provided when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted for hemorrhoids (external or internal) 
where there is evidence of mild to moderate symptomatology.  
A 10 percent rating is warranted where there is evidence of 
large or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

III.  Analysis

Hypertension

An August 2000 rating decision granted service connection for 
hypertension and assigned an initial rating of 10 percent 
under Diagnostic Code 7101.  

The evidence in this case demonstrates that the veteran's 
hypertension does not manifest in disability that more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104 (2003).  Thus, a higher rating of 40 percent or 60 
percent is also not warranted.  

The veteran underwent two VA examinations in June 2000 and 
April 2003 where his blood pressure was recorded.  At the 
time of both examinations, the veteran was treating with 
medication to control his hypertension.  The three blood 
pressure recordings of diastolic pressure at the June 2000 VA 
examination were all recorded at 80.  At the April 2003 VA 
examination, the diastolic pressure readings fluctuated and 
were recorded as 104 sitting, 86 lying, and 90 sitting.  In 
any event, diastolic pressure recordings were all below 110.  
As for systolic pressure recordings, in June 2000 they were 
146 sitting, 144 standing and 146 in a supine position.  At 
the April 2003 VA examination, systolic pressure recordings 
were 168 sitting, 166 lying, and 166 sitting.  All systolic 
pressure readings were below 200.  As a result, the evidence 
does not meet the criteria for a rating in excess of 10 
percent as none of the recordings of diastolic pressure 
measured over 110, and none of the recordings of systolic 
pressure measured over 200.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected hypertension.  Accordingly, the Board finds that 
the impairment resulting from the veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is not 
warranted for the veteran's service-connected hypertension.  
Accordingly, the benefit sought on appeal is denied.

Laceration to the right lower eyelid

In an August 2000 rating decision service connection was 
granted for a laceration to the right lower eyelid, and a 
noncompensable rating was assigned.

The medical evidence demonstrates that during service the 
veteran treated for a laceration to his right lower eyelid 
and sutures were applied.

Since that time, the veteran has reported no problems and has 
not sought treatment or therapy.  On very close inspection by 
the VA examiner, there was the suggestion of a less than 0.1 
millimeter faint scar on the edge of the mid right lower 
eyelid.  There was no contraction or deformity of the lower 
eyelid, the lower eyelid opposed the eyeball smoothly, and 
the eyelids closed completely.  The examiner opined that for 
all practical purposes, the scar was entirely non-visible and 
not functionally disabling.

Pursuant to the old criteria, under Diagnostic Code 7800, a 
10 percent rating is assigned for moderate, disfiguring 
scars.  The Board finds that a rating of 10 percent is not 
warranted as the examiner opined that any scar was 
essentially non-visible.  Under the new criteria, a 10 
percent rating is assignment with one characteristic of 
disfigurement on the head, face or neck.  Again, the 0.1 
millimeter scar was faint and entirely non-visible, and 
resulted in no contraction or deformity of the lower eyelid.  
There is no indication of any visible or palpable tissue 
loss.  Consequently, the Board has determined that a 
noncompensable rating is appropriate for the veteran's 
service-connected laceration of the right lower eyelid.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected laceration has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
the veteran stated that he has experienced no problems with 
his eye due to the laceration.  Accordingly, the Board finds 
that the impairment resulting from the veteran's laceration 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.  
Consequently, the Board finds that no further action on this 
matter is warranted.

Hemorrhoids

The veteran's service-connected hemorrhoids are rated as zero 
percent disabling pursuant to Diagnostic Code 7336.  

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met.  The Board has 
considered the veteran's subjective complaints regarding his 
hemorrhoids symptomatology, namely intermittent bleeding and 
flare-ups occurring once per month subsequent to a bowel 
movement.  The objective findings revealed two external 
hemorrhoids; however, there was no evidence of inflammation, 
thrombosis or recent bleeding.  No fissures were noted, and 
no internal hemorrhoids or other masses were noted on a 
digital rectal examination.  Based on these findings, the 
Board concludes that the veteran's service-connected 
hemorrhoids are no more than mild or moderate under the 
criteria set forth at Diagnostic Code 7336.

In reaching its decision regarding all the issues on appeal, 
the Board has also considered whether an extraschedular 
rating is warranted.  38 C.F.R. 3.321(b)(1) (2003).  In this 
case, however, the evidence does not show an exceptional or 
unusual disability picture which would render impractical the 
application of the regular schedular rating standards. The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's service-connected 
hemorrhoids are productive of frequent periods of 
hospitalization or marked interference with employment.  
Thus, an extraschedular rating is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable rating for a right lower eyelid 
laceration is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

At the June 2000 and April 2003 VA examinations, 
pseudofolliculitis barbae was diagnosed.  The examiners 
failed to provide an opinion regarding the percentage of the 
head, face or neck affected by the skin disorder.  
Consequently, the veteran should be afforded another VA 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be afforded a 
dermatology examination to evaluate his 
pseudofolliculitis barbae.  The 
examiner should provide an opinion as 
to whether the pseudofolliculitis 
barbae causes ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations, or is 
exceptionally repugnant; or whether 
there is constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or whether it is 
manifested by exfoliation, exudation or 
itching, if involving an exposed 
surface or extensive area.  The 
examiner should state the amount of 
exposed area affected by the disorder 
and any such treatment or therapy 
required.

3.  Then, the RO should readjudicate 
the veteran's claim of entitlement to a 
compensable rating for 
pseudofolliculitis barbae.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



